Allowable Subject Matter
Claims 1-13, 16, 25 and 26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations of claim 1 stating “a semiconductor device bonded onto a substrate having a first side, a second side and a third side opposite to the second side, wherein an angle θ is formed between one sidewall of the semiconductor device and the first side of the substrate, 0°<θ<90°; an adhesive layer surrounding the semiconductor device and attaching the heat spreader onto the substrate, wherein the adhesive layer has a first portion, a second portion and a first opening between the first portion and the second portion, the first portion is continuously disposed along the first side and the second side, the second portion is continuously disposed along the first side and the third side, and the first opening is misaligned with one of corners of the semiconductor device closest to the first opening”; of claim 12 stating “an adhesive layer surrounding the semiconductor device, wherein the adhesive layer has a first opening, and the first opening is adjacent to the sidewall of the substrate and misaligned with the corner of the semiconductor device, wherein the adhesive layer includes first to fourth adhesive parts arranged in sequence, and the first to fourth adhesive parts are respectively substantially parallel with a corresponding adjacent sidewall of the substrate, wherein the first opening is disposed in the first adhesive part, and a distance between the first opening and the second adhesive part is smaller than a distance between the first opening and the fourth adhesive part, a portion of the second adhesive part is nearer to the semiconductor device than other portions of the second adhesive part, a portion of the first adhesive part is nearer to the first opening other portions of the first adhesive part, and a width of the portion of the second adhesive part adjacent to the semiconductor device is greater than a width of the portion of the first adhesive part adjacent to the first opening”; and of claim 25 stating “a semiconductor device bonded onto a substrate, wherein an angle θ is formed between one sidewall of the semiconductor device and one sidewall of the substrate, 0°<θ<90°; an adhesive layer surrounding the semiconductor device and attaching the heat spreader onto the substrate, wherein the adhesive layer has a first opening misaligned with one of corners of the semiconductor device closest to the first opening, and a width of the adhesive layer adjacent to the one of the corners of the semiconductor device is greater than a width of the adhesive layer adjacent to the first opening”. In light of these limitations in the disclosure amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894